Case 1:14-cv-06601-DLI-CLP Document 220 Filed 04/19/19 Page 1 of 4 PageID #: 8181




                  D: +1 212 225 2490
                 jblackman@cgsh.com




                                                                 April 19, 2019

 Via ECF

 The Honorable Dora L. Irizarry
 United States District Judge
 United States District Court, Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

       Re:     Freeman v. HSBC Holdings plc, 14-cv-6601-DLI-CLP (“Freeman”)

 Dear Chief Judge Irizarry:

                  The Moving Defendants 1 respectfully submit this response to Plaintiffs’ April 9,
 2019 letter, ECF No. 218 (“Pls.’ Ltr.”), concerning Judge Swain’s recent decision granting the
 defendants’ motion to dismiss in O’Sullivan v. Deutsche Bank AG, 17-cv-8709 (LTS) (OWO)
 (S.D.N.Y. Mar. 28, 2019) (“O’Sullivan”). O’Sullivan provides additional persuasive authority
 for the Moving Defendants’ motions to dismiss in Freeman, and Plaintiffs’ attempts to
 distinguish or cast doubt on O’Sullivan are unavailing.

                 The Moving Defendants brought O’Sullivan to Your Honor’s attention because
 the facts alleged, and legal theories pursued, by plaintiffs there are nearly identical to those in
 Freeman. Plaintiffs’ vague and unsubstantiated assertion that the allegations in Freeman
 “diverge significantly” from those in O’Sullivan is incorrect. (Pls.’ Ltr. at 1.) The only
 purported “divergence” alluded to in Plaintiffs’ letter—that “the O’Sullivan plaintiffs appear to

 1
          The “Moving Defendants” are HSBC Holdings PLC, HSBC Bank PLC, HSBC Bank Middle East Limited,
 HSBC Bank USA, N.A., Barclays Bank PLC, Standard Chartered Bank (“SCB”), The Royal Bank of Scotland N.V.,
 Credit Suisse AG, and Commerzbank AG.
Case 1:14-cv-06601-DLI-CLP Document 220 Filed 04/19/19 Page 2 of 4 PageID #: 8182
 The Honorable Dora L. Irizarry, p. 2

 have lumped attacks by Al Qaeda, Hezbollah, and other terrorist groups together” (id.)—is not a
 distinction at all, much less one with a difference. 2

                 Plaintiffs’ April 9 letter also contends that this Court should ignore O’Sullivan
 because Judge Swain “erred fundamentally” in her analysis of both primary and secondary
 liability claims under the Antiterrorism Act (“ATA”) and Justice Against Sponsors of Terrorism
 Act (“JASTA”). (Pls.’ Ltr. at 1.) Plaintiffs’ arguments, which largely repeat the erroneous
 arguments they have made previously in this case, have no merit.

                 On primary liability, Plaintiffs argue that under Linde v. Arab Bank, 882 F.3d 314
 (2d Cir. 2018), the question of whether providing financial services to terrorist organizations is
 an act of international terrorism is always “a matter of fact for the jury to determine.” (Pls.’ Ltr.
 at 5.) But Your Honor has rejected that very argument. See Weiss v. National Westminster Bank
 PLC, No. 05-cv-4622, ECF No. 415, at 14 (E.D.N.Y. Mar. 31, 2019); Strauss v. Credit Lyonnais,
 S.A., No. 06-cv-00702. ECF No. 480, at 15 (E.D.N.Y. Mar. 31, 2019).

                   Plaintiffs further argue that banking services involving wire stripping are violent
 and dangerous to human life. But as O’Sullivan correctly held when looking at the same
 allegations, and consistent with Your Honor’s rulings in Weiss and Strauss, “banking services
 . . . are not inherently violent or dangerous.” O’Sullivan Order at 17-18. As those decisions
 demonstrate, the fact that wire stripping is alleged does not make transfers with no alleged
 connection to terrorist attackers dangerous to human life.

                  Moreover, as in O’Sullivan, the allegations in Freeman are too attenuated to
 establish the requisite proximate link between the Moving Defendants’ acts and Plaintiffs’
 injuries under Rothstein v. UBS, 708 F.3d 82 (2d Cir. 2013). Plaintiffs attempt to muddle the
 analysis by conflating their primary and secondary liability claims, but as O’Sullivan makes
 clear, Plaintiffs’ indirect, circuitous, and “elongated” theory of causation containing numerous
 links in the chain, does not satisfy the ATA’s causation requirement. O’Sullivan Order at 12 n.9;
 see also Kemper v. Deutsche Bank AG, 911 F.3d 383, 394 (7th Cir. 2018).

                 On secondary liability, Plaintiffs argue that O’Sullivan erred because under
 JASTA, the Moving Defendants did not need to share a common goal of committing an act of
 international terrorism to be liable for conspiracy, and instead, that it was sufficient that they
 shared a goal of evading sanctions. (Pls.’ Ltr. at 2-3.) Plaintiffs’ argument relies upon a
 misreading of Halberstam v. Welch, 705 F.2d 472 (D.C. Cir. 1983), under which a defendant
 may only be held liable for an act of an alleged co-conspirator if “the purpose of the act was to
 advance the overall object of the conspiracy.” Halberstam, 702 F.2d at 487 (emphasis added).



 2
           In a related vein, Plaintiffs argue that the court’s observation in O’Sullivan that the complaint failed to
 allege that the Iranian Revolutionary Guard Corps (“IRGC”) and Hezbollah “carried out” any of the relevant attacks
 distinguishes that case from this one. (Pls.’ Ltr. at 6.) In fact, both the O’Sullivan complaint and the Freeman
 complaint contain the same conclusory allegations that the same groups “committed, planned and authorized” the
 attacks. (Id.) There is no meaningful difference between the two complaints. The same is true of the Freeman
 allegation that the attacks alleged there involved “Hezbollah-designed and Iranian-supplied Explosively Formed
 Penetrators[.]” (Pls.’ Ltr. at 3.) All this would show at best is that Iran supported the attacks, but that does not
 affect the basic point that this does not create liability on the part of the Moving Defendants.
Case 1:14-cv-06601-DLI-CLP Document 220 Filed 04/19/19 Page 3 of 4 PageID #: 8183
 The Honorable Dora L. Irizarry, p. 3

 O’Sullivan, in holding that the defendants cannot be held liable for acts outside the scope of the
 conspiracy they allegedly entered, is fully consistent with Halberstam.

                In Halberstam the court concluded that a murder advanced the object and “was
 certainly not outside the scope of a conspiracy to obtain stolen goods through regular nighttime
 forays and then to dispose of them.” Id. at 487. Here, the alleged conspiracy with Iran to evade
 economic sanctions is far from alleging a conspiracy to commit terrorism, and unlike the murder
 in Halberstam there are no plausible allegations here that the terrorist attacks were within the
 “scope” and in furtherance of the sanctions-evading conspiracy involving the Moving
 Defendants. 3 As noted in Rothstein, 708 F.3d at 97, “Iran has many legitimate agencies,
 operations, and programs to fund” such that transacting with Iran does not equate to supporting
 terrorism.

                  In any event, the Court need not even reach the Halberstam analysis because
 Plaintiffs’ allegations do not satisfy JASTA’s threshold requirements that the act of international
 terrorism be “committed, planned, or authorized” by a Foreign Terrorist Organization (“FTO”)
 that was so-designated at the time of the attack, and that the Moving Defendants “knowingly
 provid[ed] substantial assistance [to], or conspire[d] with the person who committed such an act
 of international terrorism.” Linde, 882 F.3d at 320 (alteration in original) (emphasis added)
 (quoting 18 U.S.C. § 2333(d)). See Moving Defendants’ Joint Objections to the Magistrate
 Judge’s Report and Recommendation at 18-19, ECF No. 174. 4

                 Plaintiffs also argue that O’Sullivan’s dismissal of the aiding and abetting claims
 is inconsistent with the Halberstam framework. (Pls.’ Ltr. at 4.) In doing so, Plaintiffs
 improperly ignore Linde, 882 F.3d at 329, as well as Your Honor’s recent decisions in Weiss and
 Strauss. In both Weiss and Strauss this Court recognized that “aiding and abetting requires the
 secondary actor to be aware that, by assisting the principal, it is itself assuming a role in terrorist
 activities” which for a financial institution, “requires a showing that in providing financial
 services, the bank was generally aware that it was thereby playing a role in the terrorist
 organization’s violent or life-endangering activities, which requires more than the provision of
 material support to a designated terrorist organization.” Weiss Order at 10 (internal brackets and
 quotation marks omitted); Strauss Order at 10 (same). Here, there is no allegation that the
 Moving Defendants had a “general awareness” that they were assuming a “role” in acts of
 terrorism. Nor do Plaintiffs plausibly allege that the Moving Defendants were aware that the
 Iran-based entities to whom they allegedly provided banking services were engaged in terrorist
 activity. Thus, there can be no aiding and abetting liability.



 3
           See, e.g., Kemper, 911 F.3d at 395 (affirming dismissal of JASTA conspiracy claims where the defendants
 “may have engaged in business dealing that incidentally assisted a separate terrorism-related conspiracy involving
 Iran [but the facts] d[id] not suggest that [the defendant] ever agreed to join that conspiracy”).
 4
           Plaintiffs’ references to the recent designation of the IRGC as an FTO and to an enforcement action against
 SCB are outside the pleadings and wholly irrelevant. The fact that the IRGC is now being designated as an FTO
 underscores that it was not a designated FTO at the time of the alleged attacks (as required by JASTA) and has no
 bearing on what the Moving Defendants knew or intended (or apparently intended) years ago. Further, Plaintiffs do
 not allege that the Moving Defendants had any dealings with, much less conspired with or aided and abetted, the
 IRGC in furtherance of its purported terrorist activities. Nothing in the document that Plaintiffs attached to their
 letter impacts Judge Swain’s ruling or the motions pending before the Court.
Case 1:14-cv-06601-DLI-CLP Document 220 Filed 04/19/19 Page 4 of 4 PageID #: 8184
 The Honorable Dora L. Irizarry, p. 4

                Finally, no court, other than in the Report and Recommendation by Magistrate
 Judge Pollak in Freeman—to which the Moving Defendants have objected—has ever held that
 sanctions violations are sufficient for either primary or secondary liability under the ATA or
 JASTA. If Congress had wanted to create a civil cause of action under the ATA or JASTA for
 sanctions violations, it would have done so expressly. It did not. As O’Sullivan and the
 numerous other precedents that the Moving Defendants have cited confirm, courts should not
 employ a tortured reading of the ATA and JASTA to read such a cause of action into the
 statutory framework by implication.

                                             Respectfully submitted,



                                             /s/ Jonathan I. Blackman

 cc:    All Counsel of Record (via ECF)
